            Case 1:19-cv-07303-GHW Document 52 Filed 08/12/20 Page 1 of 2

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
  UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
  SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 8/12/20
  -------------------------------------------------------------------X
  GEORGIA HORRABIN,                                                 :
                                                                    :
                                                      Plaintiff, :
                                                                    :      1:19-cv-07303-GHW
                                -against-                           :
                                                                    :          ORDER
  WALT DISNEY COMPANY, 21ST CENTURY :
  FOX, NEWS CORPORATION,                                            :
                                                                    :
                                                   Defendants. :
                                                                    :
-------------------------------------------------------------------X
-
  GREGORY H. WOODS, United States District Judge:

          On August 12, 2020, the Court held a conference regarding Defendants’ motion to compel

 Plaintiff to comply with her discovery obligations and for sanctions. Dkt. No. 43. For the reasons

 stated on the record during the conference, Defendants’ motion to compel is GRANTED.

 Defendants’ request for sanctions is GRANTED in part and DENIED in part to the extent stated

 on the record.

          Plaintiff is directed to serve her initial disclosures, HIPAA authorizations, and responses and

 objections to Defendants’ document requests and interrogatories by August 17, 2020. The deadline

 for the completion of fact discovery is extended to 30 days from the date Plaintiff produces this

 outstanding discovery, for the limited purpose of allowing Defendants to conduct Plaintiff’s

 deposition.

          The deadline for submission of motions for summary judgment, if any, is extended to

 November 6, 2020. The status conference scheduled for September 8, 2020 is adjourned to

 October 7, 2020 at 10:00 a.m. The joint status letter requested in the case management plan and

 scheduling order entered on January 6, 2020, Dkt. No. 32, is due no later than September 30, 2020.

 Except as expressly modified by this order, the case management plan entered by the Court on
          Case 1:19-cv-07303-GHW Document 52 Filed 08/12/20 Page 2 of 2



January 6, 2020, Dkt. No. 32, remains in full force and effect.

        Plaintiff’s counsel is directed to pay Defendants’ reasonable expenses incurred in bringing

the motion to compel, including attorneys’ fees. Defendants are directed to file their fee application

and supporting documentation by August 26, 2020. Plaintiff’s opposition is due within two weeks

after service of Defendants’ application; Defendants’ reply, if any, is due within one week after

service of Plaintiff’s opposition.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 43.

        SO ORDERED.

Dated: August 12, 2020
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
